Exhibit 99.1 Central Vermont Public Service NEWS RELEASE For Immediate Release:Nov. 5, 2008 Central Vermont Reports Third-Quarter Earnings ▪ Year-to-date earnings of $16.4 million, or $1.55 per diluted share, up 56 cents from last year ▪ Third-quarter earnings of $6.5 million, or 61 cents per diluted share, up 20 cents from last year ▪ Utility operating income up $5.9 million for the year and $2.2 million for the quarter ▪ Increased resale revenues and earnings from affiliates contributing to favorable results ▪ Retail rate increase of 2.3 percent effective Feb. 1, 2008 ▪ Reaffirming earnings guidance for 2008 of $1.50 to $1.60 per diluted share RUTLAND,
